Citation Nr: 0819066	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1943 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In March 2007, the veteran withdrew his request for a hearing 
before a Decision Review Officer, and in April 2007 he 
withdrew his request for a hearing before the Board.  

The case has been advanced on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that veteran served as a rifleman in combat 
during World War II, and he suffered a blast concussion, 
affecting his hearing in May 1945.  

Service connection has been granted for bilateral hearing 
loss due to noise exposure during service. 

On VA audiology examination in January 2004, it was reported 
that the veteran's tinnitus starting three years previously.  
In an addendum, dated in April 2004, the VA examiner 
expressed the opinion that because the veteran stated that 
his tinnitus had started three years previously, tinnitus 
could not have been the result of noise exposure during 
military service. 




In March 2007, after communicating with the veteran, the 
veteran's representative argued that the history of tinnitus 
having started only three years previously was incorrect.  
Rather, the veteran meant that his tinnitus had worsened in 
the last three years, but he had had tinnitus since his in-
service noise exposure.  In April 2007, the veteran stated 
that his tinnitus was the result of combat.  

In view of the above, under the duty to assist further 
development is needed. 

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by a VA audiologist for an 
opinion on whether the veteran's 
tinnitus is at least as likely as not 
related to the veteran's noise exposure 
to during service.  

In formulating an opinion, the examiner 
is asked to comment of the clinical 
significance that the veteran's 
service-connected sensorineural hearing 
loss has been determined to be 
consistent with his in-service noise 
exposure, and the veteran's statement 
that tinnitus began as a result of 
combat is credible and consistent with 
the places, types and circumstances of 
his service. 

2. After the above development has been 
completed, adjudicate the claim under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), service connection for a 
combat-related injury may be based on 
lay statements, alone, but competent 
medical evidence of a nexus to service 
is still required.  If the benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

